Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 27-29, 31-33; 35-39, 41-43; 45-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.

3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 27 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “wherein the issuer…establishes a first pre-authorization hold on the first account for the allocation amount and establishes a second account limit for the second account by the allocation amount; wherein the issuer…thereafter reduces the second account limit of the second account by the transaction amount…; modifying…a settlement file containing the transaction details for the transaction to form a modified settlement file; wherein the issuer…initiates a transfer of funds for the transaction amount from the first account..” are commercial activities. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Thus, it is determined that claim 27 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic processor and payment processing network— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (see paras 0057-0059) “the term "payment processing network" may include a network of suitable processing entities (e.g., computers) that can have the ability to route transactions. have information related to an account associated with a payment device such as a debit or credit card.” Thus, applying an exception using a genric computer and payment processing network cannot integrate a judicial exception into a practical eceiving or transmitting data over a network, e.g., using the Internet to gather data in Ultramercial, buySafe, and Cyberfone. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 27 and are rejected using the same rationale as in claim 27 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 10/14/20 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the asserted abstract idea is not similar to certain method of organizing human activities or mental processes, the examiner finds this argument unpersuasive. The examiner contends that according to the 2019 PEG, commercial interactions 
In response to applicant’s arguments that the claims recite a practical application of any alleged abstract idea, the examiner finds this argument unpersuasive. Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “storing…the identifier of the first pre-authorization hold for use in a settlement process; a processor computer; payment processing network.” These additional elements, considered in the context of claim 27 as a whole, do not integrate the abstract idea into a practical application because they simply recite the process of using a generic computer system to store transaction data. The examiner further contends that the processor computer and payment processing network are used to simply store, process, transmit and output data. In addition, a mere data gathering step, such as “receiving…configuration data; sending…a first pre-authorization hold request message; sending….an authorization request message; receiving the identifier of the first pre-authorization hold; sending….the modified settlement file; receiving…severance data” are insignificant extra-solution activities that are insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Thus, it is 
	The examiner contends that there is a clear difference between the improvement in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other. The alleged advantages that applicant’s tout do not concern an improvement to computer capabilities but instead relate to a process in which a computer is used as a tool in its ordinary capacity which is to process data. The examiner further contends that the alleged solution that the applicant’s mentioned in the remarks is a business solution and not a technical solution. Rather than addressing a problem unique to the technology in which the solution is implemented, applicant’s claim 1 merely automates, using generic computer technology.
In response to applicant’s argument that the claims recite significantly more than the alleged abstract idea, the examiner finds this argument unpersuasive. Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic processor and payment processing network— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (see paras 0057-0059) “the term "payment processing network" may include a network of suitable processing entities (e.g., computers) that can have the ability to route transactions. have information related to an account associated with a payment device such as a debit or credit card.” Thus, applying an exception using a generic computer and payment processing network cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. eceiving or transmitting data over a network, e.g., using the Internet to gather data in Ultramercial, buySafe, and Cyberfone. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697